DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement dated 3/25/20 has been considered by the Examiner except for US 6,877,690 to Bragg, which is directed to a combination parachute and motorcycle and is thus unrelated to swim-in-place jets for spas.  
Claim Objections
Claim 1 is objected to because of the following informalities:  --at least one-- should be inserted between “the” and “swim in place jet” in line 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frei (US 2011/0004993) in view of Mathis (US 4,001,899) and Mi et al. (US 6,685,102 hereinafter Mi). 
Regarding claim 1, Frei discloses a swim in place ‘spa’ comprising: a basin (11) for containing water, a circulation subsystem (fig. 5) having a pump (18) fluidly 
Frei does not show that the nozzle and diffuser have rectangular cross-sections.  Attention is turned to Mi which teaches that it is known to have a jet with an inlet/nozzle section (8) and an outlet/diffusing section (6) with cross-sections of various shape (fig. 3b, fig. 4, fig. 5a), including a configuration where both cross sections are rectangular (fig. 3a) for the purpose of impacting the properties of the fluid stream exiting the nozzle (col. 2, ln. 31-37)(col. 3, ln. 57-65)(col. 6, ln. 34-46).  Accordingly, Mi recognizes that that shapes and dimensions are results effective variables.  Therefore, it would have been obvious to the ordinary artisan at the time of effective filing to have appropriately shaped the nozzle and diffuser cross section, depending on the desired shape, speed, and pressure of the jet.  It is well known to the ordinary artisan to optimize these shapes to achieve a particular result, as evidenced by the teachings of Mi. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). 
 Frei however does not show explicitly a primary conduit extending from an inlet in the basin to the pump.  Attention is turned to Mathis which teaches a swim in place spa (10) having an inlet (53) to which a primary conduit (see fig. 2, conduits not labeled, 
Regarding claim 3, as shown in figures 6 and 7, Frei discloses that the at least one swim in place jet includes a plurality (meeting the limitation of two) of swim in place jets (16, 17) which are affixed to the basin and spaced apart relative to a width thereof. 
Regarding claim 15, Frei shows an enclosure (33) having a wall which extends about a longitudinal axis (into the spa), there is an inlet (the open side attached to the spa wall surrounding the jets), an outlet axially spaced from the inlet relative to the axis (wall opposite the inlet), and apertures defined therethrough (para. [0023], note “screen”); the nozzle is proximate the inlet (since the nozzle is upstream from the diffuser), and the diffuser is located within the enclosure, it being axially offset from the nozzle inlet and its outlet proximate to the enclosure outlet.  See annotated figure below
Regarding claim 16, there is an input chamber fluidly connected to and upstream of the enclosure. See annotated figure below. 

    PNG
    media_image1.png
    230
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    477
    media_image2.png
    Greyscale
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frei, Mi, and Mathis, as applied to claim 3, in view of Hatanaka (US 5,207,729). 
Regarding claim 4, Frei as modified shows all of the instant invention as discussed above, but does not show that there are two pumps each connected to a respective one of the two swim in place jets.  Attention is turned to Hatanaka which teaches a recirculation spa/pool having a plurality of jet producing structures (17) each having their own motive device (15)(fig. 10).  It would have been obvious to have provided a plurality of pumps, each tied to the jets of Frei in order to still produce a jet in the pool in the event of failure of one of the pumps. 
Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frei, Mi, and Mathis, as applied to claim 1, in further view of Parsheh et al. (US 2010/0327077 hereinafter Parsheh). 
Regarding claims 5 and 6, Frei as modified shows all of the instant invention as discussed above and further provides that the nozzle has an inlet and an outlet, each having an area, and associated height and width.  Frei however does not show that the ratio of the Anozzle inlet/ Anozzle oulet is 9.5; or that a ratio of Wnozzle inlet/Hnozzle inlet is greater than 2; or that a ratio of Wnozzle outlet/Hnozzle outlet is greater than 16.  Attention is turned to Parsheh which teaches that it is known, in a fluid circulation nozzle (fig. 4) to optimize the dimensions, shapes, and ratios of nozzles inlets and outlets (paras. [0053], [0059]-[0061], [0068]) to achieve various jet shapes or pressures or vortices, energy efficiencies, etc.   Thus, Parsheh recognizes that shapes, dimensions, areas, and ratios thereof are results effective variables.  Therefore, it would have been obvious to the ordinary artisan at the time of effective filing to have appropriately shaped and dimensioned the nozzle inlet and outlet in order to achieve the claimed ratios, depending on the desired shape, speed, and pressure of the jet.  It is well known to the ordinary artisan to optimize these values to achieve a particular result, as evidenced by the teachings of Parsheh. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II),
Claims 2 and 7 - 14  is rejected under 35 U.S.C. 103 as being unpatentable over Frei, Mi, and Mathis, as applied to claim 1, in view of Presz, Jr. et al. (US 6,877,960 hereinafter Presz). 
Regarding claim 7, Frei shows all of the instant invention as discussed above and further provides that the diffuser inlet has a dimension but does not explicitly provide that a ratio of Wdiffuser inlet/H diffuser outlet is from 4 to 10.  Attention is turned to Presz which teaches a convergent/divergent diffuser (104) with an inlet, an outlet, a mixing throat (122) having various relative lengths, heights, and diameters (fig. 3). Presz further teaches that those dimensions may be optimized for improved performance (col. 4, ln. 9 - 45). Thus, Presz recognizes that shapes, dimensions, areas, and ratios thereof are results effective variables.  Therefore, it would have been obvious to the ordinary artisan at the time of effective filing to have appropriately shaped and dimensioned the nozzle inlet and outlet in order to achieve the claimed ratios, depending on the desired shape, speed, and pressure of the jet.  It is well known to the ordinary artisan to optimize these values to achieve a particular result, as evidenced by the teachings of Presz. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II),
Regarding claim 8, Frei as modified shows all of the instant invention as discussed above and further shows that the diffuser has a mixing section (31) upstream of a diffusing section, and further shows that there is a ratio of a distance along a primary flow between the outlet of the nozzle and an inlet of the mixing section, over a height of the mixing section, but does not specify that it is from 0.45 to 1.15. Attention is turned to Presz which teaches a nozzle (102) with an outlet which outputs fluid in to a convergent/divergent diffuser (104) with an inlet, an outlet, a mixing throat (122) having various relative lengths, heights, and diameters (fig. 3). Presz further teaches that those dimensions may be optimized for improved performance (col. 4, ln. 9 - 45). Thus, Presz recognizes that shapes, dimensions, areas, and ratios thereof are results effective variables.  Therefore, it would have been obvious to the ordinary artisan at the time of effective filing to have appropriately shaped and dimensioned the nozzle outlet mixing throat height and relative position between the two in order to achieve the claimed ratios, depending on the desired shape, speed, and pressure of the jet.  It is well known to the ordinary artisan to optimize these values to achieve a particular result, as evidenced by the teachings of Presz. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II),
Regarding claim 9, Frei shows all of the instant invention as discussed above, and further provides that the diffuser has a converging section downstream of the inlet (see annotated figure below), a diverging section (32) upstream of the outlet (23), and a mixing section (31) between the converging and diverging sections, a cross sectional area of the diffuser decreasing the converging section, increasing in the diverging section, and a transition between the merging and diverging sections being continuously gradual. Frei does not explicitly set forth that the diffuser outlet is greater than the inlet. However, as noted above, Presz teaches that it is known to optimize shapes, sizes, dimensions, areas, and ratios thereof in a nozzle and convergent-divergent diffuser  in order to impact performance (col. 4, ln. 9 - 45). Thus, Presz recognizes that shapes, dimensions, areas, and ratios thereof are results effective variables.  Therefore, it would have been obvious to the ordinary artisan at the time of effective filing to have made the diffuser outlet larger than the inlet, depending on the desired shape, speed, and pressure of the jet.  It is well known to the ordinary artisan to optimize these values to achieve a particular result, as evidenced by the teachings of Presz. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II),
Regarding claims 2 and 10-12, Frei as modified shows all of the instant invention as discussed above, and further shows that the diffuser outlet has a width, a height, and a length; Frei also shows that the converging and diverging sections have openings angles. Frei does not explicitly provide that the ratio of the Wdiffuser outlet/H diffuser outlet  is greater than 2 or 3 (as per claims 2 and 10); that the LDiffuser/Hdiffuser inlet is from 13 - 15 (as per claim 11); and that the converging section has an opening angle of 25 degrees, while the diverging section angle has an opening angle from 8-25 degrees (as per claim 12).  However, as noted above, Presz teaches that it is known to optimize shapes, sizes, dimensions, areas, and ratios thereof in a nozzle and convergent-divergent diffuser in order to impact performance (col. 4, ln. 9 - 45). Thus, Presz recognizes that shapes, dimensions, areas, angles, and ratios thereof are results effective variables.  Therefore, it would have been obvious to the ordinary artisan at the time of effective filing to have dimensioned the diffuser such that it has the dimensions, angles, and ratios as claimed, depending on the desired speed, pressure, and shape of the jet.   It is well known to the ordinary artisan to optimize these values to achieve a particular result, as evidenced by the teachings of Presz. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 13, Frei as modified shows all of the instant invention as discussed above and, insofar as the intersection between the mixing section and diverging section has a parabolic shape in the instant invention, so too does Frei. See annotated figure below. 
Regarding claim 14, Frei as modified shows all of the instant invention as discussed above, and further shows that the mixing section (31) has a constant cross section (fig. 1), but does not explicitly provide that the mixing section is at least 60% of a total length of the diffuser.  However, as noted above, Presz teaches that it is known to optimize shapes, sizes, dimensions, areas, and ratios thereof in a nozzle and convergent-divergent diffuser (col. 4, ln. 9 - 45). Thus, Presz recognizes that shapes, dimensions, areas, angles, and ratios thereof are results effective variables.  Therefore, it would have been obvious to the ordinary artisan at the time of effective filing to have dimensioned the diffuser such that the mixing section is at least 60% of a length of the diffuser as claimed, depending on the desired speed, pressure, and shape of the jet.   It is well known to the ordinary artisan to optimize these values to achieve a particular result, as evidenced by the teachings of Presz. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).

    PNG
    media_image3.png
    530
    678
    media_image3.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,688,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘505 patent are narrower in scope than claims 1-17 of the instant application and thus the ‘505 claims anticipate the instant claims.
The language of claim 1 of the instant application is covered by claims 1 and 17 of the ‘505 patent. 
The language of claims 2 - 17 of the instant application is covered by claims 2 - 16 and 18 of the ‘505 patent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murdoch (US 7526820) teaches a current producing device for use in a spa which shows the general state of the art, and also shows flow straightening elements (24) which are similar to those of the instant invention but not specifically claimed. 
Hall (US 7984519) teaches an exercise pool having a water return channel integrated into the pool structure itself, similar to that disclosed in the instant invention (para. [0032]) but not specifically claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754